                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 18-10741-DOC (KS)                                               Date: April 9, 2019
Title      Jonathan Pereida v. Rick Hill




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On December 28, 2018, Petitioner, a California state prisoner proceeding pro se, filed a
mixed Petition for Writ of Habeas Corpus (the “Petition”). (Dkt. No. 1.) On February 12, 2019,
the Court stayed the action pursuant to Rhines v. Weber, 544 U.S. 269, 278 (2005) and ordered
Petitioner to, within 30 days, file a habeas petition in the California Supreme Court and a Status
Report in this Court. (Dkt. No. 9.) Accordingly, Petitioner’s status report was due no later than
March 14, 2018. On March 4, 2019, the Court resent Petitioner the Court’s February 12, 2019
Order Granting a Stay after Petitioner notified the Court of his change of address. (Dkt. No. 11.)

       More than three weeks have now passed since Petitioner’s deadline for complying with the
Court’s February 12, 2019 Order, and Petitioner has neither filed a status report nor otherwise
communicated with the Court about his case. Accordingly, Petitioner is ORDERED TO SHOW
CAUSE no later than April 29, 2019, why this case should not be dismissed for his failure to
prosecute and comply with the Court’s prior Order.

       To discharge this Order and proceed with this action, Petitioner must file one of the
following on or before April 30, 2019:

        (1) a status report that includes the case number for the habeas petition that he filed in the
            California Supreme Court; or
        (2) a request for a 30-day extension of time and a sworn declaration (not to exceed 3 pages)
            presenting a plausible and coherent explanation, supported by competent evidence
            whenever possible, for Petitioner’s repeated failure to timely comply with this Court’s
            orders.



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 18-10741-DOC (KS)                                            Date: April 9, 2019
Title      Jonathan Pereida v. Rick Hill


       Alternatively, if Petitioner no longer wishes to proceed with this case, he may file a signed
document entitled “Notice of Dismissal” in which he requests the voluntary dismissal of this action
with no further consequence.

        Petitioner is expressly cautioned that his failure to timely respond to this order may
result in the Court vacating the stay nunc pro tunc and recommending dismissal of the action
based on Local Rule 41-1 and Rule 41 of the Federal Rules of Civil Procedure.


                                                                                                :
                                                                 Initials of Preparer          gr




CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
